Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the first and second clutch component is in addition to the clutch component or if it is a part of the clutch component. It is also unclear if there are two or three clutch components. For compact prosecution, the examiner will interpret the limitation as there are two clutch components. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel US 20130217510 A1).
Regarding claim 11, Vogel discloses (fig. 1-2 and para. [0031]) a clutch device (elements 1-3, 7, and 10) for a drive train of a motor vehicle, comprising: 
a torsional vibration damper (2) comprising an output side (10);
 a disconnect clutch (dual clutch 3) comprising a clutch component (driver ring 7);
 and a fastening unit (fig. 2, elements 1a, 4-6, and 8) releasably connecting the disconnect clutch (dual clutch 3) to the torsional vibration damper (2), 
the fastening unit (fig, 2, elements 1a, 4-6, and 8) comprising:
 a first toothing region (6) fixed on the clutch component (7); 
a second toothing region (5) fixed on the output side (10) and positively rotationally connected (via interlocking connection 4) with the first toothing region (5, para. [0026]);
 and a clamping element (8) arranged to: preload the first toothing region (6) relative to the second toothing (5) region in a circumferential direction with a preloading force (para. [0027] discloses preloading in the circumferential direction by the clamping element); 
and preload the output side (10) relative to the clutch component (7) with an axial contact pressure (para. [0031] discloses more detail of the clamping system with the output flange 10 and the clutch component 7 as an axial spline connection).
Regarding claim 16, Vogel discloses (in fig. 1) the clutch device (elements 1-3, 7, and 10) of claim 11 wherein the disconnect clutch (3) is designed as a single-disc clutch or a multiple-disc clutch (para. [0007] discloses the clutch as a dual clutch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Arnold et al. (US 20110259698 A1); hereinafter, Arnold et al. is Arnold.
Regarding claim 17, Vogel discloses (in fig. 1) the clutch device (elements 1-3, 7, and 10) of claim 11 further comprising the clutch component (7).
Vogel does not disclose a centrifugal-force pendulum device fastened to the clutch component.
Arnold disclose (in fig. 5) a centrifugal-force pendulum device (203) fastened to the clutch component (201) for the purpose of vibration isolation in the drive train between the combustion engine and the transmission (claim 13).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the centrifugal-force pendulum device of Arnold to the clutch component of Vogel for the purpose of vibration isolation in the drive train between the combustion engine and the transmission (claim 13).
Regarding claim 20, Vogel in view of Arnold (in Vogel fig. 1-2 and Arnold fig. 5) discloses the clutch device of claim 17 wherein: the torsional vibration damper (Vogel 2) comprises a plurality of damper springs (Vogel 2); and the centrifugal-force pendulum device (Arnold 201) is arranged axially next to the plurality of damper springs (Vogel 2); or the clamping element (Vogel 8) is arranged radially within the centrifugal-force pendulum device (Arnold 201) and the plurality of damper springs (Vogel 2) (in  Vogel fig. 2, the centrifugal-force pendulum device can be arranged axially next to the damper springs and the clamping element can be radially within the centrifugal-force pendulum as it is shown radially within the damper springs).





Alternative rejection
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (JP 2017509851 A).
Baumann discloses (in annotated fig. 1) clutch device (1) for a drive train of a motor vehicle, comprising:
a torsional vibration damper (14) comprising an output side (9,10);
a disconnect clutch (2,3) comprising a clutch component (FT1, CP1,17, 21, 24, 23, 24, 61); 
and a fastening unit (FT1, ST1, 15, and 16) releasably connecting the disconnect clutch (2,3) to the torsional vibration damper (14), 
the fastening unit (FT1, ST1, 15, and 16) comprising: 
a first toothing region (FT1 portion of teeth 16) fixed on the clutch component (FT1, CP1,17, 21, 24, 23, 24, 61); 
a second toothing region (ST1 portion of teeth 16) fixed on the output side (9,10) and positively rotationally connected with the first toothing region (FT1); 
and a clamping element (15) arranged to: preload the first toothing region (FT1 portion of 16) relative to the second toothing region (ST1 portion of teeth 16) in a circumferential direction with a preloading force; and preload the output side (9,10) relative to the clutch component (FT1, CP1,17, 21, 24, 23, 24, 61) with an axial contact pressure (para. [0052] discloses “the insert teeth 16 are advantageously preloaded axially, radially and/or circumferentially.”)
Regarding claim 12, Baumann discloses (in annotated fig. 1) the clutch device (1) of claim 11, wherein: the torsional vibration damper (14) is designed as a dual-mass flywheel (10) comprising a primary wheel (12); and the output side (10) is a driver disc (13) rotatable relative to the primary wheel (12) to damp a torsional vibration (para. [0052] discloses details of the dual-mass flywheel).
Regarding claim 13, Baumann discloses (in annotated fig. 1) the clutch device (1) of claim 11, wherein the disconnect clutch (2, 3) comprises: a first clutch component (CP1,17, 21, 24, 23, 24, 61) arranged to receive the first toothing region (FT1 portion of teeth 16); and a second clutch component (18, 29, 37, 39) arranged to be coupled (via clutch disks 18, 29) to the first clutch component (CP1,17, 21, 24, 23,24, 61).
Regarding claim 14, Baumann discloses (in annotated fig. 1) the clutch device (1) of claim 13, wherein: the second clutch component (18, 29, 37, 39) is arranged to be connected for conjoint rotation (via splined toothing 40) with an intermediate shaft (7, 8, para. [0055]); and the first clutch component (CP1,17, 21, 24, 23,24, 61) is arranged to be rotatably mounted (via angular ball bearing 59,60) on the intermediate shaft (7, 8, para. [0060]).
Regarding claim 15, Baumann discloses (in annotated fig. 1) the clutch device (1) of claim 14 wherein the first clutch component (CP1,17, 21, 24, 23,24, 61). and the second clutch component (18, 29, 37, 39) are arranged on the intermediate shaft (7,8) such that an actuating force applied by an actuating unit (clutch operation unit 45) to close or open the disconnect clutch (2, 3) is supported via the intermediate shaft (7, 8, para. [0057] discloses the actuating unit and how it actuates the clutch).
 Regarding claim 16, Baumann discloses (in annotated fig. 1) the clutch device (1) of claim 11 wherein the disconnect clutch (2, 3) is designed as a single-disc clutch or a multiple-disc clutch (para. [0032] discloses the clutch can be a dual clutch, which is multiple-disc clutch, or a single clutch).

    PNG
    media_image1.png
    723
    825
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baumann et. al (US 20170108054 A1) discloses another dual clutch device with a fastening unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656 

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656